Citation Nr: 0944896	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  06-35 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative disc disease, lumbosacral spine.

2.  Entitlement to service connection for cluster headaches, 
to include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 2001 to July 2002 
and from February 2003 to May 2004, including service in Iraq 
from March 2003 to May 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 decision rendered by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  Degenerative disc disease, lumbosacral spine has been 
manifested by chronic low back pain; forward flexion to 90 
degrees; without additional loss of motion due to pain, 
fatigue, weakness, or lack of endurance with repetitive use; 
and without radiculopathy or other neurologic impairment.

2.  The Veteran had active military service in the Southwest 
Asia theater of operations, with service in Iraq from March 
2003 to May 2004.

3.  The Veteran reports suffering from headaches since his 
period of service in the Southwest Asia theater of operations 
and the medical evidence shows that he has been diagnosed as 
having a chronic headache disorder.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for degenerative disc disease, lumbosacral 
spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5237, 5242 (2009).

2.  With resolution of all reasonable doubt in the Veteran's 
favor, a chronic headache disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002), 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for a 
chronic headache disorder, which represents a complete grant 
of the Veteran's headaches claim.  As such, no discussion of 
VA's duty to notify or assist is necessary as to this claim.

As for the claim for a higher initial rating for a low back 
disability, this claim arises from an evaluation assigned 
after the initial grant of service connection.  Courts have 
held that were the underlying claim for service connection 
has been granted and there is disagreement as to downstream 
questions, the claim has been substantiated and there is no 
need to provide additional VCAA notice or prejudice from 
absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim. 38 U.S.C.A. § 5103A 
(West 2002).  The information and evidence associated with 
the claims file consist of the Veteran's service treatment 
records, post-service VA treatment records, and VA 
examination reports.  A Veteran is entitled to a new 
examination where there is evidence that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  In this case, the Veteran was last examined in July 
2007 for his low back condition; however, range of motion 
studies were not taken because the Veteran declined to 
perform the movements.  He was afforded another VA 
examination in March 2008, but he failed to report this 
examination.  If a Veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
In the absence of his cooperation, VA has no further 
obligation.  

Higher Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The Veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  

Under the pertinent rating criteria, back disabilities other 
than intervertebral disc syndrome (IVDS) are to be evaluated 
under the general rating formula for rating diseases and 
injuries of the spine (outlined below).  38 C.F.R. § 4.71a, 
DCs 5235- 5243.  The General Formula for Rating Diseases and 
Injuries of the Spine, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, states the following ratings 
will apply:

A 10 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 60 degrees, but not 
greater than 85 degrees; or, combined range of motion of the 
entire thoracolumbar spine greater than 120 degrees, but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  Id.

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is to 30 degrees or less or if there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine; and a 100 percent evaluation 
is warranted for ankylosis of the entire spine.  Id.

Intervertebral disc syndrome will be evaluated under the 
General Formula for Rating Diseases and Injuries of the Spine 
or under the formula for rating IVDS based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25. 38 
C.F.R. § 4.71a, DC 5243.  Under the formula for rating IVDS 
based on incapacitating episodes, a 10 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the past 12 
months.  Higher ratings are warranted for incapacitating 
episodes of longer durations.  

For purposes of evaluation under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based 
on Incapacitating Episodes.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Each range of motion measurement is to be rounded 
to the nearest five degrees.  38 C.F.R. § 4.71a, DCs 5235- 
5243, Note (2).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain. Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, pain, or flare-ups.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2009).

The RO granted service connection for degenerative disc 
disease, lumbosacral spine and awarded this disability an 
initial 10 percent disability evaluation, pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5242, effective from May 3, 
2004.  The Veteran contends that he is entitled to an initial 
disability rating in excess of 10 percent.  

Service treatment records show the Veteran was treated in 
service for intermittent complaints of back pain and spasms.  
A post-service November 2004 X-ray showed mild degenerative 
disc disease, L5 S1.

The Veteran was afforded a VA examination in May 2005.  He 
reported that his back occasionally "locked up," similar to 
a muscle spasm, two to three times a week.  He also 
complained of low back pain without radiation.  He reported 
use of a back brace when doing strenuous exercise.  He denied 
flare-ups of pain.  Physical examination of the lumbosacral 
spine showed the Veteran had moderate paraspinal muscle spasm 
in the paraspinal lumbar area.  There was no tenderness to 
palpation.  Range of motion of the lumbar spine included 
flexion to 90 degrees; extension to 15 degrees; lateral 
flexion to 35 degrees, bilaterally; and rotation to 30 
degrees, bilaterally- all without pain.  There was no 
additional loss of motion due to pain, fatigue, weakness, or 
lack of endurance with repetitive use.  Muscle tone and power 
in the lower extremities was within normal limits; equal 
bilaterally and without muscle atrophy.  X-rays revealed a 
moderate degree of spinal stenosis at L4-L5.  The diagnosis 
was mild degenerative disc disease of L5-S1.

An Army reserve record shows the Veteran sprained his back in 
May 2005 during a period of inactive duty for training 
(INACDUTRA).  He was taken an emergency department where X-
rays were performed.  Further evaluation at a VA hospital 
revealed spinal cord canal stenosis and a bulged disk.

VA outpatient treatment records from May 2005 to September 
2006 show complaints of chronic severe back pain.  
Neurological evaluations were normal and the Veteran denied 
associated bowel and bladder complaints.  Beginning in July 
2006, the Veteran reported that his back pain radiated to his 
left buttock.  

Private medical records show the Veteran underwent surgery 
for lumbar decompression, fusion and stabilization in July 
2006 for severe low back pain, disk protrusion, and disk 
degeneration at L4/5.  Prior to the surgery, these records 
show the Veteran denied muscle spasms, weakness or atrophy.  
Range of motion was limited in all directions due to pain and 
the Veteran reported that his back pain radiated into his 
left buttock, without associated numbness or tingling.   

The Veteran underwent a VA examination in July 2007.  His 
claims file was available and reviewed by the examiner.  The 
Veteran reported that his low back pain was aggravated by 
movement, prolonged sitting and standing.  He denied 
radiation of pain to the lower extremities, or any bowel or 
bladder incontinence.  He reported flare-ups of pain and 
stiffness that occurred three times a week.  The Veteran also 
indicated that he was unable to: lift more than 10-15 pounds, 
stand longer than 10 minutes; or walk greater than 50 feet.  
He also stated that he was unable to work due to severe pain 
and absenteeism.  

On objective examination, bilateral paraspinal surgical scars 
were noted.  Bilateral paraspinal tenderness was present and 
straight leg raising was negative.  There was no motor 
weakness or atrophy of the lower extremities, and no sensory 
loss to pinprick or fine touch.  Deep tendon reflexes were 
intact.  There was no sensory or motor deficit.  The examiner 
noted that range of motion by goniometry was not performed 
because the Veteran stated it would cause severe 
incapacitating pain.  The examiner stated that he was unable 
estimate the range of motion lost during such flare-up, 
without resorting to speculation.  The Veteran's posture was 
normal, but his gait was antalgic.  There was no 
incapacitation and the Veteran used a cane for an assistive 
device.  The diagnosis was lumbar disk disease/status post 
decompression laminectomy and fusion with mechanical 
stabilization.

The Veteran failed to report to a VA examination scheduled in 
March 2008 to evaluate the current severity of his back 
disorder.  Thus, evidence potentially favorable to his claim 
was not obtained.

Applying the rating criteria to the evidence, specifically 
Diagnostic Codes 5237 and 5242 (for limited motion and 
degenerative arthritis of the spine, respectively), the Board 
finds that the assignment of an initial 10 percent rating was 
proper.  

The Veteran had flexion to 90 degrees at the May 2005 
examination.  This range of motion does not approximate the 
criteria for an evaluation in excess of 10 percent.  Even 
with consideration of the DeLuca factors, this flexion of the 
thoracolumbar spine does not more nearly approximate to 60 
degrees or less, as required for a higher rating of 20 
percent.  Also, he denied pain with range of motion and there 
was no additional loss of motion due to pain, fatigue, 
weakness or lack of endurance with repetitive use noted.  The 
Veteran did not report incapacitating episodes during the 
2005 and 2007 VA examinations, and there is no other evidence 
in the claims file showing that bed rest was prescribed by a 
physician for IVDS.  Consequently, there have been no 
incapacitating episodes as defined by the applicable 
regulation.  

Range of motion tests that may have demonstrated a higher 
level of impairment, and thus entitlement to a higher rating, 
were not obtained at the July 2007 VA examination because the 
Veteran declined that part of the examination.  He also 
failed to report to a VA examination scheduled in March 2008.  
Due to his failure to cooperate with VA's efforts to evaluate 
the current severity of his back disability, evidence which 
potentially may have been favorable to his claim was not 
obtained.  Thus, his disability has been rated according to 
the available evidence of record.

Under the circumstances, the Board concludes that the initial 
10 percent disability rating assigned adequately reflected 
the Veteran's back disability.  The Board has considered 
staged ratings, under Fenderson v. West, 12 Vet. App. 119 
(1999), and the provisions of 38 C.F.R. § 4.7; however, a 
higher evaluation is not warranted for any portion of the 
time period under consideration.  

Service Connection

The Veteran seeks service connection on the basis that he has 
had chronic and recurrent headaches since service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish "direct" service connection, there 
must be (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Because the Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf Veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  38 C.F.R. § 3.317(a)(1)).  

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A 1117(d) warrants a 
presumption of service connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay 
persons are competent to report objective signs of illness.  
Id.  To determine whether the undiagnosed illness is 
manifested to a degree of 10 percent or more the condition 
must be rated by analogy to a disease or injury in which the 
functions affected, anatomical location or symptomatology are 
similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. 
Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; 
(5) joint pain; (6) neurologic signs or symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); 
(9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

Service treatment records show no complaint or treatment for 
headaches.  The Veteran denied having headaches on his post-
deployment assessment questionnaire completed February 2004.  
An April 2004 separation examination was negative for 
complaint of headaches and the Veteran affirmatively 
indicated there had been no change in his medical condition 
since his last examination.

Post-service VA outpatient treatment records, however, 
reflect complaints of headaches.  An MRI conducted in March 
2005 showed no acute intracranial abnormalities; no lesions 
within the brain parenchyma; and only mild paranasal sinus 
disease.  An April 2005 treatment note shows the Veteran 
reported intermittent chronic frontal headaches since his 
return from Iraq, which had worsened in last 2 months.  He 
denied blurring, double vision, numbness, tingling of 
extremities.  A May 2005 VA neurology report reflects a 
complaint of daily headaches with sudden onset and high 
intensity.  The diagnosis was chronic daily headache with no 
vascular character and without any aura.  

The Veteran was afforded a VA examination in May 2005.  He 
reported that his daily headaches had begun in 2004 or soon 
after service.  On objective examination, his cranial nerves 
were intact and there were no focal sensory neurological 
signs.  The diagnosis was cluster headaches.  A nexus opinion 
was not provided.  At a July 2007 VA general examination, he 
indicated that he no longer had headaches and declined an 
examination for headaches. 

As the RO has acknowledged, there is some indication that the 
Veteran's service treatment records may be incomplete.  In 
light of the foregoing, and resolving all reasonable doubt in 
his favor, the Board finds that service connection is 
warranted.  In reaching this conclusion, the Board notes that 
the Veteran is competent to report that he has had headaches 
since his service in Iraq and the Board finds his account to 
be credible.  Further, given the diagnoses of a chronic 
headache disorder, i.e., cluster headaches during the appeal 
period, the Board finds that the record suggests that he has 
a chronic headache disorder that initially manifested itself 
in service.  Because service connection is being granted on a 
direct basis, an analysis of whether the provisions of 
38 C.F.R. § 3.317 provide a basis for a grant of service 
connection is unnecessary.  


ORDER

A higher initial rating for degenerative disc disease, 
lumbosacral spine, is denied.

Service connection for a chronic headache disorder is 
granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


